09/08/2020
                                     %/1
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0435

                                        DA 20-0435
                                                                            FILE
STATE OF MONTANA,                                                          SEP 0 8 2020
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme
                                                                                       Court
             Plaintiff and Appellee,                                     State of Montana



       v.                                                            ORDER

JOSEPH BULLINGTON,

             Defendant and Appellant.


       Appellate Defender Chad Wright has asked this Court to permit an out-of-time appeal
for Defendant and Appellant Joseph Bullington from the Order entered March 12,2020, by
the Sixth Judicial District Court, Park County, in Cause No. DC-19-114.                   The
Attorney General's Office does not object to this petition.
       Bullington was one of three co-defendants in a misdemeanor trespassing case
originating in Park County Justice Court. A11 three co-defendants appealed their convictions
to the District Court, which simultaneously ruled upon thern.           Although all three
co-defendants' cases were referred to the Appellate Defender Division to pursue an appeal,
Notice of Appeal was inadvertently not filed in Bullington's case.
       Since his appeal is untimely under M.R. App. P. 4(5), Bullington moves this Court
for leave to pursue an out-of-time appeal.          We grant out-of-time appeals under
M. R. App. P. 4(6) when an appellant establishes the existence of "extraordinary
circumstances arnounting to a gross miscarriage ofjustice." Wright argues that such would
occur here if Bullington were denied his right to appeal based on an adrninistrative error by
the Appellate Defendant Division. We agree.
      Therefore,
      IT IS ORDERED that the petition for an out-of-time appeal is GRANTED.
      IT IS FURTHER ORDERED that Appellant shall have thirty days from the date of
this Order within which to prepare, file, and serve a Notice of Appeal and a Request for
Transcripts in compliance with the Montana Rules of Appellate Procedure.
      The Clerk is directed to provide copies of this Order to all counsel of record.
                   (-7
      DATED this         -
                         d-ay of September, 2020.




                                           2